DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “smaller than a the diameter of the groups” which should be replaced with --smaller than a diameter of the groups--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 11, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dombek (US 2001/0032651).
Claim 1. Dombek discloses an apparatus for making filter cigarettes, the apparatus comprising a rotary drum-shaped conveyor 10 (feed conveyor) having a cylindrical external surface 22 provided with axially parallel equidistant ribs 12. The trailing sides of the ribs 12 are adjacent suction ports provided in the peripheral surface 22 and serving to attract discrete groups 6a-6c to the respective ribs 12 during advancement of the groups from a source to the inlet 54 (infeed station) of the rolling 
Claim 2. Dombek discloses that the first portion or section 50 of the rolling channel 14 is defined by a first endless band 16 which is trained over the drum-shaped conveyor 10 and over a composite pulley 24 (together forming a rolling portion), and by a second endless band 18 which is trained over two pulleys 26, 28 (band 18 and pulleys 26, 28 form part of a rolling unit). At least one of the pulleys 26, 28 is driven by a suitable prime mover, such as an electric motor (not shown), to advance the band 18 at a speed different from that of the band 16. This causes successive groups 6a-6c to roll about their respective axes and to travel in the channel portion 50 sideways in a direction from the inlet 54 toward the outlet 34 (outfeed station) of the channel 14. The lower reach or stretch of the band 16 (at a level above the channel portion 50) is driven at a speed (V1) higher than the speed (V2) of the upper reach of the band 18 ([0050]-[0051]; Figure 1).
Claim 3. Dombek discloses that second endless band 18 (flexible endless conveyor element) comprises a band which is trained over two pulleys 26, 28 (band 18 and pulleys 26, 28 form part of a rolling unit). At least one of the pulleys 26, 28 is driven by a suitable prime mover, such as an electric motor. The first portion 50 (infeed stretch) of the channel 14 is bounded by the external surface 20 of the band 16 of rotary drum-shaped conveyor 10 (feed conveyor) and by the external surface 17 of the band 18 (flexible endless conveyor element) ([0050]-[0052]; Figure 1).
Claim 7. Dombek discloses that a first portion or section 50 of the rolling channel 14 is defined by a first endless band 16 which is trained over the drum-shaped conveyor 10 and over a composite pulley 24, and by a second endless band 18 which is trained over two pulleys 26, 28. At least one of the pulleys 26, 28 is driven by a suitable prime mover, such as an electric motor, to advance the band 18 at a speed different from that of the band 16. This causes successive groups 6a-6c to roll about their respective axes and to travel in the channel portion 50 sideways in a direction from the inlet 54 toward the outlet 34 of the channel 14. The result is that the strip 8 is convoluted around the respective filter rod section 6c and around the adjacent inner end portions of the plain cigarettes 6a, 6b. The lower reach or stretch of the band 16 (at a level above the channel portion 50) is driven at a speed (first speed) higher than the speed of the upper reach of the band 18 (second speed), i.e., the groups 6a-6c in the channel portion 50 are caused to roll counterclockwise at a speed such that each group completes at least one full revolution (infeed rolling angle) in order to ensure the conversion of each strip 8 into a cylindrical sleeve 8a. Thus, Dombek discloses that the speed of bands 16 and 18 (first and second speeds), the number of revolutions of each group (infeed rolling 
Claim 11. Dombek discloses that rolling member 30 (outfeed rolling bed) is stationary ([0055]).
Claim 13. Dombek discloses a method for making filter cigarettes, the method comprising aligning two plain cigarettes 6a, 6b of unit length and a filter rod section 6c of double unit length which is located between and is coaxial with the two plain cigarettes. A uniting band 8 (connecting patch), one side of which is coated with a suitable adhesive, adheres to the tubular wrapper of the filter rod section 6c (the angle between the band 8 and filter section 6c is a prewrapping angle) prior to treatment of the uniting band in accordance with the present invention. When the treatment of the groups of coaxial rod-shaped articles 6a, 6b, 6c is completed, the uniting band/strip 8 is converted into a sleeve 8a which sealingly connects the filter rod section 6c to the adjacent inner end portions of the plain cigarettes 6a, 6b. A rotary drum-shaped conveyor 10 (feed conveyor) having a cylindrical external surface 22 provided with axially parallel equidistant ribs 12. The trailing sides of the ribs 12 are adjacent suction ports provided in the peripheral surface 22 and serving to attract discrete groups 6a-6c to the respective ribs 12 during advancement of the groups from a source to the inlet 54 (infeed station) of the rolling channel 14. Successive groups including the parts 6a-6c and the uniting band 8 are set in rolling motion in a straight rolling channel 14 wherein the strips 8 are converted into sleeves 8a which bond the respective parts 6a, 6b, 6c to each other (i.e., which connect such parts into filter cigarettes 6 of double unit length). A first portion or section 50 of the rolling channel 14 is defined by a first endless band 16 
Claim 14. Dombek discloses that the first portion or section 50 of the rolling channel 14 is defined by a first endless band 16 which is trained over the drum-shaped conveyor 10 and over a composite pulley 24 (together forming a rolling portion), and by a second endless band 18 which is trained over two pulleys 26, 28 (band 18 and pulleys 
Claim 16. Dombek discloses that rolling member 30 (outfeed rolling bed) is stationary ([0055]).
Claim 18. Dombek discloses that the lower reach or stretch of the band 16 (at a level above the channel portion 50) is driven at a speed higher than the speed of the upper reach of the band 18, i.e., the groups 6a-6c in the channel portion 50 are caused to roll counterclockwise at a speed such that each group completes at least one full revolution (greater than 110°) in order to ensure the conversion of each strip 8 into a cylindrical sleeve 8a in channel portion 50 before reaching second portion 52 ([0051]).
Claim 19. Dombek discloses that the speed of the belts 32a, 32b forming part of the band 32 in the second portion 52 of the rolling channel (outfeed rolling step) is twice the speed of the band 16 in the first portion 50 of the rolling channel (infeed rolling step) ([0056]).

Allowable Subject Matter
Claims 4-6, 8-10, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Dombek (US 2001/0032651), which teaches the rolling device of claim 1 as cited above. However, Dombek does not disclose or suggest that the second endless band 18 of the rolling channel comprises a plurality of pads fixed to the flexible conveyor element and defining the infeed roller bed at the rolling portion. 
Dombek also does not disclose that the second endless band 18 (flexible conveyor element) comprises three conveyor belts disposed side by side transversely to the travelling direction, defining a central conveyor belt and two perimeter conveyor belts, preferably smaller in width than the central conveyor belt. 
Dombek also does not disclose that the infeed rolling step is adapted to determine an infeed rolling angle which is less than 110° so that passing between the infeed rolling bed and the outfeed rolling bed is performed at the pieces.
Dombek discloses that the means for driving the conveyor 10 comprises a suitable variable-speed prime mover (such as an electric motor) having an output shaft 10a which is coaxial with and rotates the conveyor 10 clockwise. Alternatively, a constant-speed prime mover can drive the shaft 10a by way of a variable-speed transmission ([0060]). However, Dombek does not disclose a control unit operatively 
Dombek does not disclose the step of adjusting at least the modes of the infeed rolling step as a function of the properties of the group, preferably the step of adjusting the infeed rolling angle and the second speed, hence the rolling speed along the infeed rolling stretch of the rolling channel, as a function of the properties of the group.

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. Applicant argues that Dombek does not disclose that the rolling channel is delimited by the drum on one side and by a rolling unit from the other side. Examiner disagrees, as the claims recite that the rolling channel is delimited “at one end” by a rolling portion of the drum and at the other end by a rolling unit (band 18 and pulleys 26, 28 of Dombek form part of a rolling unit). The claims do not require that the entire length of the rolling channel is defined in part by the drum. Dombek discloses that the rolling channel 14 is defined at one end (inlet 54 end) by drum-shaped conveyor 10 (Figure 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747